                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


MICHAEL MORRIS,

                            Plaintiff,
                                                                     ORDER
       v.
                                                                 18-cv-986-wmc
TAMMY DICKMAN, GARY BOUGHTON,
DEPT. OF CORRECTIONS and
PETER OPPENEER,

                            Defendants.


       Pro se plaintiff Michael Morris filed this lawsuit against various Wisconsin

Department of Corrections officials and the clerk of this court, but his complaint has not

yet been screened under 28 U.S.C. § 1915A. Morris recently a motion to withdraw the

complaint voluntarily, and he now requests that he be excused from paying the $350 filing

fee. (Dkt. #22.) Morris’s motion will be granted, since it is apparent from Morris’s filings

in this case that he has very limited funds and would prefer to devote his resource to his

on-going appeal.

                                          ORDER

       IT IS ORDERED that plaintiff Michael Morris’s motion to be excused from paying

the remainder of the filing fee (dkt. #22) is GRANTED.

       Entered this 22nd day of April, 2019.

                                          BY THE COURT:

                                          /s/

                                          WILLIAM M. CONLEY
                                          District Judge
